DETAILED CORRESPONDENCE
Response to Amendments
Applicant’s amendment to the specification is sufficient to overcome the objection to the Specification from the previous action, which is hereby withdrawn. 
Applicant’s amendment to Claims 1 and 11 are sufficient to overcome the objection to the Claims from the previous action, which is hereby withdrawn. 
Applicant’s amendments to the Claims 5-7 and 11-12 are sufficient to overcome the 112 rejections from the previous action.
Claims 1-13 are pending, with Claims 14-20 previously withdrawn. 
Response to Arguments
Applicant’s arguments, see pg. 10 lines 4-6 and 10-11, further reiterated in pg. 12 lines 7-10 and 13-15, filed 05/09/2022, with respect to the rejection(s) of claim(s) 1-9 and 13 under Argentine (US 2005/0033239) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Argentine in view of Macatangay et al., (US 2008/0157017).
Claim Objections
Claim 10 is objected to because of the following informalities: 
Regarding Claim 10 line 2, “with the valve second portion” is incorrect, and should be amended to be “with the second valve portion”, as recited in Claim 9 lines 3 and 4, for consistency and clarity. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 lines 7-8, “the first valve portion defining a first plurality of slits and the second valve portion defining a second plurality of slits,” is indefinite, as it is unclear whether (1) the “a first plurality of slits” and the “a second plurality of slits” are the same as the first and second plurality of slits claimed earlier in Claim 1 line 6, or, (2) are entirely new, additional pluralities of slits on the first and second valve portions. For the purposes of examination, the examiner is interpreting “a first plurality of slits” and “a second plurality of slits” of Claim 1 lines 7-8 to be the same as those recited in Claim 1 line 6. Therefore, the limitations should be amended to be “the first valve portion defining the first plurality of slits and the second valve portion defining the second plurality of slits”.
	Claims 2-8 depend upon Claim 1, therefore are also rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Argentine (US 2005/0033239) in view of Macatangay et al., (US 2008/0157017).
Regarding Claim 1, Argentine teaches a hemostasis device (seen in Fig. 4C, (10)), comprising: a valve (Figs 2E-2F, (16)) having a rim (Fig. 2E, (38, 42)), a first valve portion (Fig. 2E, seen at (42)), a second valve portion (Fig. 2E, seen at (38)), 
the valve (16) being sized and configured to be disposed entirely within a handle (Fig. 4C, (14)) of medical device (10), the rim (38, 42) being sized and configured to seal with a lumen (Fig. 4C, (54)) of the handle (14) of the medical device (10).
While Argentine teaches first and second valve portions, Argentine doesn’t explicitly teach a first plurality of slits, and a second plurality of slits, the first valve portion defining a first plurality of slits and the second valve portion defining a second plurality of slits, the first valve portion and the first plurality of slits being disposed opposite the second valve portion and the second plurality of slits.
In related prior art, Macatangay teaches a hemostasis device (Fig. 2, (10)) with a valve (Fig. 2, (18)), wherein the valve has a first valve portion (Fig. 2, annotated, (18-1*)), a second valve portion (Fig. 2, (18-2*)), and the first valve portion (18-1*) defining a first plurality of slits (Fig. 2, multiple slits seen at (19)) and the second valve portion (18-2*) defining a second plurality of slits (Fig. 2, multiple slits seen at (19)), the first valve portion (18-1*) and the first plurality of slits being disposed opposite the second valve portion and the second plurality of slits (seen in Fig. 2, where (19) of (18-1*) is opposite (19) of (18-2*)).

    PNG
    media_image1.png
    238
    678
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the first and second valve portions of Argentine, to have a plurality of slits opposite one another, as taught by Macatangay, for the motivation of accommodating instruments of varying diameters without appreciable decrease in performance of the valve or seal, and maintaining a closed leakproof condition when no device is introduced (Macatangay [0053]).

Regarding Claim 2, Argentine in view of Macatangay teaches the modified device of Claim 1, wherein the valve (Argentine Figs 2E-2F, (16)) is a disk valve (Argentine Fig. 1B, wherein the valve (16) is a disk which is inserted into the hemostasis device via the disk-shaped valve holder (18)).

Regarding Claim 3, Argentine in view of Macatangay teaches the modified device of Claim 1, wherein the valve (Argentine Figs 2E-2F, (16)) includes a valve body (Argentine Fig. 2A, (20)), and wherein the valve body (20) defines a first diameter (Argentine Fig. 2F, annotated below, the first diameter (D1*) indicated within and defined by the valve body) and the rim (Argentine Fig. 2E, (38, 42)) defines a second diameter (Argentine Fig. 2F, annotated below, where the rim defines a second diameter (D2*) which is larger than the first diameter (D1*)) larger than the first diameter.

    PNG
    media_image2.png
    299
    273
    media_image2.png
    Greyscale

Regarding Claim 4, Argentine in view of Macatangay teaches the modified device of Claim 3, wherein the medical device (Argentine Fig. 4C, (10)) is an introducer sheath (Argentine [0032] and Fig. 4C, wherein (10) is an introducer sheath with tube portion (12)). 

Regarding Claim 5, Argentine in view of Macatangay teaches the modified device of Claim 4, wherein the handle (Argentine (14)) has a proximal end and a distal end opposite the proximal end and the sheath (Argentine (10)) has a proximal end and a distal end opposite the proximal end, 
the valve (Argentine Figs 2E-2F, (16)) includes a proximal portion configured to be proximate the proximal end of the handle (Argentine Fig. 4C, wherein (16) has a proximal portion (seen in Argentine annotated Fig. 4B below, (16p*)) proximate to the proximal end of the handle (14)) and 
a distal portion configured to be disposed proximate the proximal end of the sheath (Argentine Fig. 4C, wherein (16) has a distal portion (seen in Argentine annotated Fig. 4B below, (16d*)) proximate the proximal end of the introducer sheath (12)), and wherein the rim (Argentine Fig. 4B, (38) is disposed about the distal portion (wherein (16) has a rim (38)) disposed about the distal portion (Argentine Fig. 4B, annotated, (16d*)) of the valve.

    PNG
    media_image3.png
    275
    380
    media_image3.png
    Greyscale

Regarding Claim 6, Argentine in view of Macatangay teaches the modified device of Claim 5, wherein the valve body (Argentine Fig. 2A, (20)) has a distal most end (seen in Argentine annotated Fig. 4B at (16d*)), and the rim (Argentine Fig. 2A, (38, 42)) is proximal to the distal most end (as seen in Argentine annotated Fig. 4B, the rim (38) is proximal to the distal-most end of the valve body at (16d*)) and substantially orthogonal to the distal most end (seen in Argentine annotated Fig. 4B, wherein the rim (38) is orthogonal to the distal-most end (16d*) of the valve body).  

Regarding Claim 7, Argentine in view of Macatangay teaches the modified device of Claim 6, wherein when the valve (Argentine Figs 2E-2F, (16)) is disposed within the lumen (Argentine Fig. 4C, (54)) of the handle (Argentine Fig. 4C, (14)), the distal most end extends into the lumen (seen in Argentine Fig. 4B and 4C, wherein (16) extends into and is seated in the lumen (54) of (14)).

Regarding Claim 8, Argentine in view of Macatangay teaches the modified device of Claim 1, wherein the rim is a gasket (seen in Fig. 2E, wherein the rims (38, 42) are both gaskets with respect to the valve body).
  
Regarding Claim 9, Argentine teaches a hemostasis device, (Fig. 4C, (10)), comprising: a valve (Figs 2E-2F, (16)) defining a substantially hyperboloid shape (seen in Fig. 2F, wherein (16) is a hyperboloid shape),
the valve having a first valve portion (Fig. 2E, seen at (42)), and a second valve portion (Fig. 2E, seen at (38)) opposite the first valve portion (as seen in Fig. 2E).
While Argentine teaches first and second valve portions, Argentine doesn’t explicitly teach a first plurality of slits, and a second plurality of slits, the first valve portion defining a first plurality of slits and the second valve portion defining a second plurality of slits, the first valve portion and the first plurality of slits being disposed opposite the second valve portion and the second plurality of slits.
In related prior art, Macatangay teaches a hemostasis device (Fig. 2, (10)) with a valve (Fig. 2, (18)), wherein the valve has a first valve portion (Fig. 2, annotated, (18-1*)), a second valve portion (Fig. 2, (18-2*)), and the first valve portion (18-1*) defining a first plurality of slits (Fig. 2, multiple slits seen at (19)) and the second valve portion (18-2*) defining a second plurality of slits (Fig. 2, multiple slits seen at (19)), the first valve portion (18-1*) and the first plurality of slits being disposed opposite the second valve portion and the second plurality of slits (seen in Fig. 2, where (19) of (18-1*) is opposite (19) of (18-2*)).

    PNG
    media_image1.png
    238
    678
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the first and second valve portions of Argentine, to have a plurality of slits opposite one another, as taught by Macatangay, for the motivation of accommodating instruments of varying diameters without appreciable decrease in performance of the valve or seal, and maintaining a closed leakproof condition when no device is introduced (Macatangay [0053]).

Regarding Claim 13, Argentine in view of Macatangay teaches the modified device of Claim 9, wherein the valve (Argentine Figs 2E-2F, (16)) is sized to be disposed within at least a portion of a handle (Argentine Fig. 4C, (14)) for a steerable sheath (seen in Argentine Fig. 4B and 4C, (12)).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Argentine (US 2005/0033239) in view of Macatangay et al., (US 2008/0157017), as applied to Claim 9 above, and further in view of Lorimer et al., (US 2017/0165466).
Regarding Claim 10, Argentine in view of Macatangay teaches the modified device of Claim 9, wherein the first valve portion (Argentine Fig. 2E, (42)) includes a plurality of struts (Argentine Fig. 2E, (52)) connecting the first portion (Argentine (42)) to the second portion (Argentine Fig. 2E at (38)).
While Argentine and Macatangay teaches the valve which is a hyperboloid shape, Argentine and Macatangay doesn’t explicitly teach the first portion is symmetric with a second portion. 
In related prior art, Lorimer teaches a valve for use in a hemostasis device (seen in Fig. 4 at (100)), wherein the valve includes a first portion (Fig. 4, (31)) symmetric with a second portion (Fig. 4, (30)), where the first portion is symmetric with the second portion (seen in Fig. 4). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the valve of Argentine and Macatangay, to make the first portion symmetric to the second portion, as taught by Lorimer, for the motivation of the hourglass shape acting to increase the sealing capability of the valve due to the internal diameter having resistance to expansion; (Lorimer [0015] and [0020]). This resistance to expansion allows passage of tools, while sealing a variety of diameters effectively (Lorimer [0015]).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Argentine (US 2005/0033239) in view of Macatangay et al., (US 2008/0157017) and Lorimer et al., (US 2017/0165466), as applied to Claim 10 above, and further in view of Zinn et al., (US 2013/0160866).
Regarding Claim 11, Argentine in view of Macatangay teaches the modified device of Claim 10, wherein the first valve portion includes a first end and a second end (Argentine Fig. 2E, where first end (42) has a first and second end), the first end having a larger diameter than the second end (Argentine annotated Fig. 2F, (42*) is larger in diameter than the second end indicated at (34*)), and the second valve portion includes a third end and a fourth end (Argentine Fig. 2E, annotated, where second portion (38) has a third (32*) and fourth end (38*)), the fourth end includes a larger diameter than then third end (wherein the fourth end in Argentine annotated Fig. 2F, (38*) is larger in diameter than the third end indicated at (32*, 34*)).

    PNG
    media_image2.png
    299
    273
    media_image2.png
    Greyscale

Argentine and Macatangay and Lorimer don’t explicitly teach wherein the second end and the third end each define a plurality of slits.
In related prior art, Zinn teaches a hemostasis device ([0003-0004] where the device is for inserting catheters, having sheath and port) with a valve (Fig. 2D, (100)), wherein the valve second end and the third end each define a plurality of slits (Fig. 2D, (104, 105) located in said second/third end (219)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the second and third end of the valve of Argentine and Macatangay and Lorimer, to include the plurality of slits, as taught by Zinn, for the motivation of having negative pressure within the valve, or substantially neutral pressure within the valve, when introducing a catheter or similar device therethrough (Zinn [0034]) such that the valve is leak proof (such as preventing the leak of patient blood while using the device for hemostasis).

Regarding Claim 12, Argentine in view of Macatangay, Lorimer and Zinn teaches the modified device of Claim 11, wherein the valve is unitary (as seen in Argentine Fig. 2F).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783